DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Shin (JP 10227213 A) in view of Kappelman et al.  (US 2014/0116658 A1). 
 	Shin discloses a cooling structure comprising: a first heat exchanger 4 that is provided in a vehicle 31, 5a second heat exchanger 3 that is provided in the vehicle and provided in front of the first heat exchanger 4 in a front-rear direction of the vehicle (Fig. 1, paragraph [0012]) and a third heat exchanger 2 that is provided in the vehicle and provided in front of the second heat exchanger 3 in the front-rear direction of the vehicle (Fig. 1, paragraph [0012]), wherein an upper end of the first heat exchanger 4 is positioned above an upper end of 10the second heat exchanger 3 in a height direction of the vehicle (Fig. 1), and wherein an upper end of the third heat exchanger 2 is positioned between the upper end of the first heat exchanger 4 and the upper end of the second heat exchanger 3 in the height direction of the vehicle (Fig. 1).  Wherein the first heat exchanger 4 has a substantially rectangular parallelepiped shape(Figs. 1-3), the second heat exchanger 3 has a substantially rectangular parallelepiped shape (Figs. 1-3), and the third heat exchanger 2 has a substantially rectangular parallelepiped shape (Figs. 1-3). 15The cooling structure of Shin as above includes all that is recited in claims 1-4 except for a width of the third heat exchanger in a vehicle width direction of the vehicle is smaller than widths of the first heat exchanger and the second heat exchanger in the vehicle width direction of the vehicle, wherein a left end of the third heat exchanger in the vehicle width direction of the vehicle is positioned rightward than left ends of the first heat exchanger and the second heat exchanger in the vehicle width direction of the vehicle when viewed from a front side of the vehicle, and wherein a right end of the third heat exchanger in the vehicle width direction of the vehicle is positioned leftward than right ends of the first heat exchanger and the second heat 3 DOCS 120180-000004/4142139.1Docket No. 120180-229US1exchanger in the vehicle width direction of the vehicle when viewed from the front side of the vehicle; wherein a lower end of the third heat exchanger is positioned above a lower end of the second heat exchanger in the height direction of the vehicle.  Kappelman et al. discloses a cooling structure comprising a first heat exchanger 60, a second heat exchanger 72 and a third heat exchanger 70, a width of the third heat exchanger 70 in a vehicle width direction of the vehicle is smaller than widths of the first heat exchanger 60 and the second heat exchanger 72 in the vehicle width direction of the vehicle (Fig. 1), wherein a left end of the third heat exchanger 70 in the vehicle width direction of the vehicle is positioned rightward than left ends of the first heat exchanger 60 and the second heat exchanger 72  in the vehicle width direction of the vehicle when viewed from a front side of the vehicle (Fig. 1), and wherein a right end of the third heat exchanger 70 in the vehicle width direction of the vehicle is positioned leftward than right ends of the first heat exchanger 60  and the second heat 3 DOCS 120180-000004/4142139.1Docket No. 120180-229US1exchanger 72 in the vehicle width direction of the vehicle when viewed from the front side of the vehicle (Fig. 5). Wherein a lower end of the third heat exchanger 70 is positioned above a lower end of the second heat exchanger 72 in the height direction of the vehicle (Fig. 6).  Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify the dimensions of the heat exchangers of the cooling structure of Shin to have a width of the third heat exchanger in a vehicle width direction of the vehicle is smaller than widths of the first heat exchanger and the second heat exchanger in the vehicle width direction of the vehicle, wherein a left end of the third heat exchanger in the vehicle width direction of the vehicle is positioned rightward than left ends of the first heat exchanger and the second heat exchanger in the vehicle width direction of the vehicle when viewed from a front side of the vehicle, and wherein a right end of the third heat exchanger in the vehicle width direction of the vehicle is positioned leftward than right ends of the first heat exchanger and the second heat 3DOCS 120180-000004/4142139.1Docket No. 120180-229US1exchanger in the vehicle width direction of the vehicle when viewed from the front side of the vehicle; wherein a lower end of the third heat exchanger is positioned above a lower end of the second heat exchanger in the height direction of the vehicle as taught by Kappelman et al. in order to increase the efficiency of the coolers (Kappelman et al., paragraph [0016]).

Response to Arguments
Applicant's arguments filed 5/26/2022 have been fully considered but they are not persuasive.  First, claims fail to structurally define over the combined teachings of the prior art references as explained in the rejection above. Second, on pages 4-6 of the Remarks, the applicant argues that the primary reference Shin, JP Pub. 10227213 and the secondary prior art reference Kappelman, US 2014/0116658A1, do not teach the dimensions and locations of the first, second and third heat exchangers as added in the independent claim 1.  In particular, the applicant argues that the heat exchangers of Shin and Kappelman have different functions. Therefore, the applicant concludes that one person skilled in the art would not have derived the claim invention and Kappelman reference also fails to overcome the deficiency of the Shin, the primary prior art reference. The applicant further alleges that there is no motivation to combine the references and the combination of the prior art references in the rejection is based on hindsight.  The examiner respectfully disagrees with the applicant’s narrow interpretation of the prior art references.  It appears to be the applicant’s arguments against the references individually but one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, the primary prior art reference, Shin shows all three heat exchangers same as claimed features.  The secondary prior art reference, Kappelman also shows three heat exchangers with their dimensions and locations similar as the applicant’s (see rejection above).  Therefore, it is the Office’s position that it would have been obvious to one skilled in the art to modify the dimensions of the heat exchangers of the cooling structure of Shin as taught by Kappelman et al in order to increase the efficiency of the coolers (Kappelman et al., paragraph [0016]).  Third, regarding the applicant’s argument for lack of motivation, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it is the Office’s position that the motivation to combine comes from the desire to increase cooling efficiency as explained in the rejection above.  Fourth, in response to the applicant’s arguments that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In this case, the prior art references, Shin and Kappelman, do relate to vehicle cooling structure same as the applicant’s as explained in the rejection above. The combined teachings from the prior art references of Shin and Kappelman clearly do not include the knowledge only from the applicant's disclosure. Therefore, the claim rejection is proper.  Therefore, the applicant’s arguments based upon improper hindsight reasoning is untenable.  Finally, since there is no separate and substantive arguments presented for other dependent claims 3-4, theses dependent claims will stand and fall with the independent claim 1.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA J YUEN whose telephone number is (571)272-4878. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL G HOANG can be reached on (571) 272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jessica Yuen/
Primary Examiner
Art Unit 3762



JY